Citation Nr: 1453672	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-10 0697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from March 24, 2010, and a rating in excess of 50 percent from May 29, 2012, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel





INTRODUCTION

The Veteran had active service in the U.S. Army from March 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO granted service connection and assigned an initial, 30 percent rating for PTSD, effective March 24, 2010.  In February 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2012.  In April 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In August 2012, the RO issued a rating decision and a Supplemental Statement of the Case (SSOC) reflecting award of a higher, 50 percent rating for PTSD, effective May 29, 2012.  In a September 2012 statement, the Veteran disagreed with the rating.  In March 2013, a SSOC was issued, continuing the 50 percent rating.

In June 2013, a Board hearing was held before the undersigned Veterans Law Judge at the RO.  The Veteran was unable to attend the hearing, but his representative offered a statement on his behalf.  A transcript of the hearing is of record.

Because the Veteran has disagreed with the initial and subsequent ratings assigned following the award of service connection for PTSD, and higher ratings for the disability are available before and after May 29, 2012, the Board has characterized the claim on appeal to reflect staged rating of the disability, as indicated on the title page.  See  Fenderson v. West, 12 Vet. App. 119, 126 (1999) and AB v. Brown, 6 Vet. App. 35, 38 (1993). 

For the reasons expressed below, the claim for higher ratings for PTSD is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted. 

During the Board hearing, the Veteran's representative indicated that the Veteran was receiving psychological treatment through the VA Pacific Islands Health Care System (PIHCS).  The claims file is negative for any psychiatric or psychological treatment records through PIHCS after January 2013.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The representative also indicated that the Veteran continues to have contact with the Honolulu Vet Center.  A review of the claims file shows the Veteran reported he was attending treatment at the Vet Center as recently as January 2013.  The claims file contains the Veteran's records from the Center dated up to October 5, 2012.  The record is devoid of treatment records beyond that date.  Because the records of such treatment could bear on the outcome of the Veteran's claim for a higher rating for his PTSD, effort should be made to procure them. Notably, Vet Center records are deemed generated by VA agents or employees under the Secretary's control and, thus, are likewise deemed constructively of record. Id; see also Department of Veterans Affairs, Federal Benefits for Veterans and Dependents, 85 (1997 ed.)).

Hence, the AOJ should obtain from PIHCS and the Honolulu Vet Center any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further,  to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination, if appropriate) prior to adjudicating the claim on appeal.  Adjudication of the claim for higher ratings should include consideration of whether any, or any further, staged rating of the disability, is warranted.

Accordingly, this matter is hereby REMANDED  for the following action:

1.  Obtain from the VA Pacific Islands Health Care System and the Honolulu Vet Center all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran, since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization to obtain any additional evidence that is pertinent to the claim on appeal but not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination , if appropriate) readjudicate the claim for higher ratings on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication)  and legal authority (to include consideration of whether any, or any further, staged rating is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



